

116 HR 7212 IH: Military Housing Oversight, Maintenance, and Enhancement for Servicemembers Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7212IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Waltz, Mr. Kim, and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for additional reforms regarding the management and condition of privatized military housing, to expand reforms to include Government-owned and Government-controlled military family housing, and for other purposes.1.Short titleThis Act may be cited as the Military Housing Oversight, Maintenance, and Enhancement for Servicemembers Act or Military HOMES Act. 2.Mold mitigation protections for military families residing in military housing(a)Installation commander responsibilitiesSubsection (b) of section 2891a of title 10, United States Code, as added by section 3014(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1924), is amended by adding at the end the following new paragraph:(3)The installation commander shall be responsible for administering Department of Defense guidance regarding—(A)the reimbursement of a resident of a housing unit for the installation for losses to personal property incurred by the resident as a result of mold damage in the housing unit or the mitigation activities undertaken in response to mold in the housing unit; and(B)how to manage the return of the resident to the housing unit when the resident is displaced from the housing unit during mold mitigation..(b)Adoption of standardsThe Secretary of Defense, in consultation with the Secretaries of the military departments, landlords (as defined in section 2871 of title 10, United States Code), and other interested persons, shall promulgate the guidance described in paragraph (3) of section 2891a(b) of such title, as added by subsection (a).3.Public availability of information regarding performance of landlords providing military housing that receive incentive feesSubsection (b) of section 2891c of title 10, United States Code, as added by section 3016(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1927), is amended by adding at the end the following new paragraph:(3)The Secretary of Defense shall use the publicly accessible website required by paragraph (1) to disclose the criteria and metrics to be used by the Department of Defense to analyze the performance of landlords that receive incentive fees..4.Promulgation of guidance on mold mitigation in privatized military housing(a)Guidance requiredThe Secretary of Defense shall establish a working group to promulgate guidance regarding best practices for mold mitigation in privatized military housing and for making the determination regarding when the presence of mold in a unit of home privatized military housing is an emergency situation requiring the relocation of the residents of the unit.(b)MembersThe working groups shall include the Surgeon Generals of the Armed Forces and such other subject-matter experts as the Secretary considers appropriate.5.Expansion of uniform code of basic standards for privatized military housing and hazard and habitability inspection and assessment requirements to Government-owned and Government-controlled military family housing(a)Uniform code of basic standards for military housingThe Secretary of Defense shall expand the uniform code of basic housing standards for safety, comfort, and habitability for privatized military housing established pursuant to section 3051(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1941; 10 U.S.C. 2871 note) to include Government‑owned and Government‑controlled military family housing located inside or outside the United States and occupied by members of the Armed Forces.(b)Inspection and assessment planThe Secretary of Defense shall expand the Department of Defense housing inspection and assessment plan prepared pursuant to section 3051(b) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1941; 10 U.S.C. 2871 note) to include Government‑owned and Government‑controlled military family housing located inside or outside the United States and occupied by members of the Armed Forces and commence inspections and assessments of such military family housing pursuant to the plan.6.Establishment of Exceptional Family Member Program housing liaison(a)EstablishmentNot later than September 30, 2021, each Secretary of a military department shall appoint at least one Exceptional Family Member Program housing liaison for that military department.(b)DutiesThe duties of a Exceptional Family Member Program housing liaison are to assist military families enrolled in that Program, and who are disproportionally housed in facilities under the Military Housing Privatization Initiative, in obtaining cost-effective services needed by such families.7.Report on Department of Defense efforts regarding oversight and role in management of privatized military housingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the progress made by the Department of Defense in implementing the recommendations contained in the report of the Comptroller General regarding military housing entitled DOD Needs to Strengthen Oversight and Clarify Its Role in the Management of Privatized Housing and dated March 2020 (GAO–20–281). 